DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-14 are pending.

Claim Rejections 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Concerning Eligibility: Claims 1, 6, and 11 are rejected under 35 U.S.C. 101 because the process claimed is directed to an abstract idea without significantly more. Selective embodiments provide a method for performing a disjunctive proof for two relations, providing unit and computer program product as related to the independent claims.  In essence and among a plurality of relationships, the “prover” computes a real challenge cb so that cb = π2b-1(c1-b) where π is a bijective function and can be limited to a permutation of polynomial coefficients.  In summary, the independent claims represent a mathematical abstract.
	The instant claims do not include additional elements that are sufficient to amount to a practical application or significantly more than the judicial exception.  While there is a determination by calculation of a real challenge cb, a real commitment xb (not defined) and a real response, it is merely the verifier’s interpretation of real and simulated “proof of knowledge” that manifest acceptance of the inference made by the calculation.  Such calculation and decision making related thereto does not give rise to 
Dependent claims do not provide additional support to render the dependent claims patent eligible.
The claims 1-14 are not patent eligible. 



Claim Rejections 

The following is a quotation of 35 USC 112(b)

(b) CONCLUSION—The specification shall conclude with one or more claims particularity pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention

3.	These claims are indefinite:

	Claim 5, Z[X]/Xn is not defined. Specification (0071, 0095, 00107), seems to suggest inconsistencies to defining Z[X]/Xn.
Claim 9, ||f||∞,||f|1  are not defined. 

Appropriate and meaningful definition of the terms in the equations are required.



Response to Arguments
4.	Applicant's arguments filed 9/8/21 have been fully considered but they are not persuasive.
	In response to the argument regarding 101: 
Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h).

	In response to the 112 issue:
Claim 5, Z[X]/Xn is not defined. By restating the limitation of claim do not clearly define Z[X]/Xn, as this is a C said to be a subset of for a predefined value n. Specification (0071, 0095, 00107), seems to suggest inconsistencies to defining Z[X]/Xn, where there are various examples shown. For example, the challenge set C for each of the protocols S0 and S1 may for example be a subset of Z[X]/Xn (0071), while another example suggest for n a power of two (e.g. 256 or 512), q = poly(n), and d E N ; let R = Z[X]/Xn, let Rq = R/qR, let a E R, let Do be the discrete Gaussian distribution of parameter o, let Bc and Br be two positive real bounds (0095), and wherein polynomials f of the challenge set are defined as {f E Z[X]/Xn + 1 | |f K = 1, If || = 601, wherein the predefined bijective function rc is a permutation that is selected from permutation set I = Perm(n) x {0,1}60, where n is an integer value (00107).
While the claimed π= Perm(n) x {0,1} is clarified as pointed out by Appellant. However, Appellant did not provide where in the specification for the claimed ||f||∞,||f|1, .



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435                                                                                                                                                                                                        

/BAOTRAN N TO/Primary Examiner, Art Unit 2435